DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
Initialed and dated copy of Applicants’ information disclosure statement (IDS) filed on 02/01/2021 is attached to the instant Office action. The submission is in compliance with the provisions of 37 C.F.R. § 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because it contains embedded hyperlink(s) and/or other form of browser-executable code(s); see, for example, page 16, paragraph 0071. Applicants are required to delete the embedded hyperlink(s) and/or other form of browser-executable code. See MPEP § 608.01.
	Appropriate correction is required. 

Claim Objections
Claims 1-20 are pending and are examined in this Office action. 

Claim Interpretation
Table 1 on pages 36-37 of the Specification lists the sequences and SNPs of the ten claimed Albugo occidentalis resistance markers, as SEQ ID NOs:1-10, including the positions of the resistance-associated alleles, and their identities. 
Table 3 on page 40 of the Specification lists the sequences and SNPs of the three claimed Pfs resistance markers, as SEQ ID NOs:11-13, including the positions of the resistance-associated alleles, and their identities. 

Claim Objections
Claims 1-2, 5, and 19-20 are objected to for reciting the improper format of sequence identifier(s) “SEQ ID No.”, when referring to a nucleotide sequence. It is suggested to replace the phrase(s) “SEQ ID No.” with ---SEQ ID NO:--- in claims 1-2, 5, and 19-20.  
Claims 13-14 are objected to for reciting the improper indefinite article "a" before "cultivated spinach plant" in line 1 of the claim(s), while referencing a limitation from a previous claim. It is suggested to change the recitation "A cultivated spinach plant" to ---The cultivated spinach plant--- in each of claims 13-14.
Claim 17 is objected to for reciting in line 2 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 2 of claim 17.
Claims 19-20 are objected to for reciting in line 1 the transitional term “comprising” followed by method steps. It is suggested to insert the phrase ---, the method--- or ---, said method--- before “comprising” in line 1 of each of claims 19-20. 
	Appropriate correction is required. 

Claim Rejections - 35 USC § 102/103
A rejection under 35 U.S.C. § 102 or § 103 does not require the same analysis as a rejection under 35 U.S.C. § 102 or a rejection under 35 U.S.C. § 103. The rejection is made because the Examiner cannot determine whether the prior art composition possesses characteristics that are not recited in the art. The Examiner does not have sufficient facts to determine whether the claimed compositions, polynucleotides, polypeptides and organisms are inherently the same as the prior art compositions, polynucleotides, polypeptides and organisms. In addition, the Examiner cannot conclude that the claimed subject matter would have been obvious since it cannot be determined whether the claimed and prior art compositions, polynucleotides, polypeptides and organisms differ. 
	Where the prior art product seems to be identical, except that the prior art is silent to a characteristic or property claimed, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention. In re Best, 195 USPQ 430, 433 (CCPA 1977).
Claims 10 and 12 are rejected as being anticipated 35 U.S.C. § 102(a)(1), or alternatively as being unpatentable under 35 U.S.C. § 103, over BRANDENBERGER (Brandenberger et al., 1994, Characterization of Resistance of Spinach to White Rust (Albugo occidentalis) and Downy Mildew (Peronospora farinosa f sp. spinaciae), Phytopathology 84: 431-437), as evidenced by / in view of LARKIN (Larkin et al., 1981, Somaclonal Variation - a Novel Source of Variability from Cell Cultures for Plant Improvement, Theor. Appl. Genet. 60: 197-214). 
The claims are broadly drawn to a tissue culture of the cultivated spinach plant(s) of preceding claim 1 or claim 4, wherein said spinach plants are resistant to white rust caused by the Albugo occidentalis (Ao), and are further resistant to downy mildew caused by the plant pathogen Peronospora farinosa f sp. spinaciae (Pfs). A contemplated utility of these claimed tissue cultures is to regenerate cultivated spinach plants (for example, per claims 11 and 13). 
However, given tissue-culture induced somaclonal variation, such tissue cultures would not necessarily comprise all of the Ao- and Pfs-resistance conferring markers and alleles of the spinach plants recited in claims 1 and 4, respectively; and thus would not comprise all of the genetic, morphological, and physiological characteristics thereof. Therefore, claims 10 and 12 encompass tissue cultures of regenerable cells having acquired any number of unspecified traits via somaclonal variation during a tissue culturing phase. 
The instant Specification contemplates that the claimed spinach plant is an inbred line, especially an inbred line which can be used as a parent for F1 hybrid seed production; or the spinach plant is a hybrid, especially an F1 hybrid; see Specification, page 31, paragraph 0122.  
The Specification also contemplates that tissue cultures may be derived, for example, from protoplasts, calli, or plant cells, which are isolated from, or present in, intact parts of the described Ao resistant plants; see Specification, page 24, paragraph 0103. This would include embryos and (embryo-containing) seed; see page 24, paragraph 0102 and page 25, paragraph 0108, for example. Therefore, the broadest reasonable interpretation of claims 10 and 12 is that they encompasses cells from seed produced by the plant of claims 1 and 4, respectively, and/or an embryo within said seed. Embryo-containing seeds produced on the exemplified F1 hybrid plant would be the result of self- or cross-pollination of the recited spinach plant. This claim interpretation is supported by the art-accepted definition of “plant” to encompass parts thereof, by others of ordinary skill in the art, as evidenced by numerous issued patents. 

Alternatively, outcrossing the heterozygous F1 hybrid plant would result in the introduction of much genetic material which was not present in the exemplified F1 hybrid plant. Embryo-containing seeds from such a cross would be a heterogeneous population of spinach seeds with many different alleles at many different genetic loci, on each set of chromosomes. Accordingly, the embryo-containing seeds produced on the exemplified F1 hybrid would not necessarily contain the recited alleles of the parent spinach plants from claims 1 and/or 4 (which confer resistance to Ao and Pfs). Such seeds would produce plants which would have a multitude of traits not present in the exemplified hybrid, due to the introduction of exogenous genetic material.
BRANDENBERGER teaches the characterization of resistance of several spinach cultivars (five cultivars and three breeding lines) to white rust (Albugo occidentalis) and downy mildew (Peronospora farinosa f sp. spinaciae) (entire document; see Title, Abstract, for example). 
Table 1 on page 432 describes the cultivars tested, and the parameters and conditions for the Albugo occidentalis and Peronospora farinosa f sp. spinaciae field inoculation experiments. 

	LARKIN provides evidence that plant cell culture generates genetic variability (somaclonal variation) which produces plants having new phenotypes as compared to the plants from which the originally cultured cells were taken. Therefore, Applicants’ claims 10 and 12 are interpreted as being drawn to broadly claimed tissue culture(s) that would produce spinach plants having different morphological, and/or physiological phenotype (and encompassing a multitude of genetic and phenotypic possibilities) as compared to a plant of spinach variety ‘X17-003-104-8’, or the parent spinach plants from claims 1 and/or 4.
	Before the effective filing date of the instantly claimed invention, one of ordinary skill in the art would have recognized that the spinach cultivars and lines taught by BRANDENBERGER would have been identical to, or indistinguishable from, spinach plants obtained from the instantly claimed tissue culture(s); wherein the differences in some phenotypic characteristics would have been within the variation caused by environmental effects.  
	See In re Best, 195 USPQ 430, 433 (CCPA 1977), which teaches that where the prior art product seems to be identical to the claimed product, except that the prior art is silent as to a particularly claimed characteristic or property, then the burden shifts to Applicant to provide evidence that the prior art would neither anticipate nor render obvious the claimed invention.
	See In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), which teaches that a product-by-process claim may be properly rejectable over prior art teaching the same product produced by a different process, if the process of making the product fails to distinguish the two products.
	Accordingly, BRANDENBERGER anticipated the claimed invention.

prima facie obvious and within the scope of an ordinary skill in the art at the time the application was filed to use the compositions and methods taught by BRANDENBERGER, and the knowledge generally available in the art, and to produce tissue culture(s) from the spinach lines and cultivars taught by BRANDENBERGER, and this would result in the Applicants’ invention; with a reasonable expectation of success, and without any surprising results. Obviously, one of ordinary skill in the art would have been motivated to do so for the purpose of regenerating and obtaining spinach plants with resistance to Albugo occidentalis and Peronospora farinosa f sp. spinaciae (as taught by BRANDENBERGER). 
	Bioinformatic analysis, DNA isolation and identification, recombinant DNA technology, marker and allele identification, tissue culture, plant breeding, and Albugo occidentalis and Peronospora farinosa f sp. spinaciae resistance assays are techniques that were routine in the art at the time the application was filed, as taught by the cited reference and the state of the art in general.  

Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicants’ disclosure: 
Awika et al., 2019, Minor alleles are associated with white rust (Albugo occidentalis) susceptibility in spinach (Spinacia oleracea), Horticulture Research
Correll et al., Update on downy mildew and white rust on spinach in the United States, 2003, Eucarpia Leafy Vegetables 2003, eds. Th.J.L. van Hintum, A. Lebeda, D. Pink, J.W. Schut, pp 49-54. 

Summary
Claims 1-9, 11, and 13-20 are deemed free of prior art, given the failure of the prior art to teach or reasonably suggest a cultivated spinach (Spinacia oleracea L.) plant resistant to white rust caused by the plant pathogen Albugo occidentalis (Ao), wherein said resistance is provided by one or more resistance alleles conferring resistance to said plant pathogen, and wherein said alleles co-segregate with at least one molecular marker selected from the group consisting of SEQ ID NO:1 comprising a T to C SNP at nucleotide 101, SEQ ID NO:2 comprising a T to A SNP at nucleotide 101, SEQ ID NO:3 comprising an A to G SNP at nucleotide 101, SEQ ID NO:4 comprising a G to A SNP at nucleotide 101, SEQ ID NO:5 comprising a T to C SNP at nucleotide 101 and a G to A SNP at nucleotide 158, SEQ ID NO:6 comprising a C to A SNP at nucleotide 101, SEQ ID NO:7 comprising a G to T SNP at nucleotide 101, SEQ ID NO:8 comprising a C to T SNP at nucleotide 101, SEQ ID NO:9 comprising a C to T SNP at nucleotide 101, and SEQ ID NO:10 comprising an A to G SNP at nucleotide 101; and further wherein the cultivated spinach plant was produced by growing seed of spinach variety designated as `X17-003-104-8`, representative sample of seed having been deposited under NCIMB Accession Number 43477. 
Claims 11 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claim(s).
Claims 1-9 and 14-20 are allowed.

Examiner’s Contact Information                                                                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRATISLAV STANKOVIC whose telephone number is (571) 270-0305.  The examiner can normally be reached on Monday-Friday, 08:00-17:00 h EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRATISLAV STANKOVIC, PhD, JD
Primary Examiner
Art Unit 1663



/BRATISLAV STANKOVIC/Primary Examiner, Art Unit 1663